Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “A razor for shaving and comprising” should read: “A razor for shaving, ”.  
Claim 5 is objected to because of the following informalities:  The limitation reading “A razor for shaving and comprising” should read: “A razor for shaving, ”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 2, reading: “when the temperature of the at least one blade drifts below a predetermined temperature” is indefinite.  Specifically, it is not clear what the term “drift” entails or what the metes and bounds of the term are.  Drift is defined as either: “be carried slowly by a current of air or water” or “a continuous slow movement from one place to another” (See Oxford Languages Dictionary).  There is no special definition of the term provided in the specification.  Thus, it is not clear whether it is required that the temperature be carried by current of air or water for the limitation to be met?  Or is a continuous slow movement of the temperature required?  If the temperature suddenly drops below the desired level, would the limitation be met? For purposes of advancing prosecution, the limitation will be interpreted as when the temperature of the at least one blade falls or is measured to be below a predetermined temperature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20110167640, Flyash in view of USPGPUB 20140005701, Olson, USPN 3413433, Timmermans, and USPN 4209017, Shaw.
Regarding Claim 1, Flyash discloses: 
a razor 100 for shaving (abstract) and comprising: 
a housing 110 including a handle (par 0025); 
a blade cartridge 120 including at least one blade 124; 
a control circuit 116 contained within the housing (fig 1); 
a high frequency generator 114 contained within the housing (fig 1) and operated by the control circuit for generating radio frequency energy (par 0028); 
Flyash lacks:
 a high frequency power amplifier contained within the housing and operated by the control circuit, and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator and for amplifying the radio frequency energy throughout a range of controllable power levels; 
a wave guide for receiving the generated and amplified radio frequency energy; and 
a resonance chamber for receiving the amplified radio frequency from the wave guide and the resonance chamber being spaced from the blade cartridge and the at least one blade, and the resonance chamber being further structured and configured for directing the amplified radio frequency energy onto the at least one blade to cause the at least one blade to increase in temperature (Claim 1).
Regarding the high frequency power amplifier contained within the housing and operated by the control circuit, and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator and for amplifying the radio frequency energy throughout a range of controllable power levels.
Olson discloses a surgical instrument with articulating shafts, which like the present invention, and like the device of Flyash, includes an energy generating source (RF generator circuit 420, par 0148) in a handheld tool, and discloses that in such a handheld apparatus it is known to include the generating source to be a high frequency power amplifier (440, par 0148) contained within a housing thereof (body 410, which encloses the circuit) and operated by the control circuit (par 0148), and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator (par 0148) and for amplifying the radio frequency energy throughout a range of controllable power levels (par 0148, where it is disclosed that the circuit controls the amount of power supplied power), in order to effectively control the amount of power supplied to said device (par 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flyash by including a high frequency power amplifier contained within the housing and operated by the control circuit, and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator and for amplifying the radio frequency energy throughout a range of controllable power levels, in order to effectively control the amount of power supplied to said device as taught by Olson.
Regarding the wave guide for receiving the generated and amplified radio frequency energy.
Timmermans discloses a high frequency heating device comprising a waveguide for heating thin widths of material, like the energy generating and heat outputting device of Flyash, and discloses that in such an apparatus it is known to include a wave guide (fig 1, 3) for receiving generated and amplified energy (col. 1, lines 50-60; col. 4, lines 3-30) and to have that wave guide help to direct the energy to heat thin metal parts, in order to efficiently direct the amplified energy from the energy generating source to the metal strips that are heated by the energy (col. 1, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flyash by including a wave guide (fig 1, 3) for receiving generated and amplified energy (col. 1, lines 50-60; col. 4, lines 3-30), in order to efficiently direct the amplified energy from the energy generating source to the metal strips that are heated by the energy as taught by Timmermans. 
Regarding the resonance chamber for receiving the amplified radio frequency from the wave guide and the resonance chamber being spaced from the blade cartridge and the at least one blade, and the resonance chamber being further structured and configured for directing the amplified radio frequency energy onto the at least one blade to cause the at least one blade to increase in temperature.
Shaw discloses a surgical cutting implement with self-regulating heating of a cutting edge thereof which includes a power source fig 1, 20, a radiant heat source 15 which directs energy in a resonance chamber 9 toward a heating element 10, thermally coupled to the at least one blade which in turn regulates and directs such energy toward a blade 17 in a self-regulated manner, the resonance chamber being spaced from a blade support 16 [the blade support being analogous to the supporting blade cartridge of Flyash] and the at least one blade (via the part 10, seen in fig 2) in order to control the amount of heat applied to the blade (col 2, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flyash by including a resonance chamber onto the Flyash assembly instead of the wires thereof, the resonance chamber being spaced from the blade cartridge and the at least one blade, by an absorption layer [as in Shaw], in order to heat the blades of Flyash without the need for wires, and instead with a combination of a chamber, absorption layer, and a heating element in order to amplify and to regulate the amount of heat transferred to the blade of Flyash in a wireless manner, as taught by Shaw, which arrangement would require less parts, and in turn mean cost savings.
Regarding Claim 5, Flyash discloses a razor 100 for shaving (Abstract) and comprising: 
a housing 110; 
a blade cartridge 120 including at least one blade 124; 
at least one heating element (terminal 128 and 118) thermally coupled to the at least one blade par 0028); 
a control circuit 116 contained within the housing (fig 1); 
a high frequency generator 114 contained within the housing (fig 1) and operated by the control circuit for generating radio frequency energy (par 0028); 
Flyash lacks:
 a high frequency power amplifier contained within the housing and operated by the control circuit, and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator and for amplifying the radio frequency energy throughout a range of controllable power levels; 
a wave guide for receiving the generated and amplified radio frequency energy; and 
a resonance chamber for receiving the amplified radio frequency from the wave guide and the resonance chamber being spaced from the blade cartridge and the at least one blade, and the resonance chamber being further structured and configured for directing the amplified radio frequency energy onto the at least one heating element to cause the at least one heating element to increase in temperature, and the at least one blade being caused to increase in temperature via the thermal coupling to the at least one heating element.
Regarding the high frequency power amplifier contained within the housing and operated by the control circuit, and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator and for amplifying the radio frequency energy throughout a range of controllable power levels.
Olson discloses a surgical instrument with articulating shafts, which like the present invention, and like the device of Flyash, includes an energy generating source (RF generator circuit 420, par 0148) in a handheld tool, and discloses that in such a handheld apparatus it is known to include the generating source to be a high frequency power amplifier (440, par 0148) contained within a housing thereof (body 410, which encloses the circuit) and operated by the control circuit (par 0148), and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator (par 0148) and for amplifying the radio frequency energy throughout a range of controllable power levels (par 0148, where it is disclosed that the circuit controls the amount of power supplied power), in order to effectively control the amount of power supplied to said device (par 0158).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flyash by including a high frequency power amplifier contained within the housing and operated by the control circuit, and the high frequency power amplifier being structured for receiving the radio frequency energy from the high frequency generator and for amplifying the radio frequency energy throughout a range of controllable power levels, in order to effectively control the amount of power supplied to said device as taught by Olson.
Regarding the wave guide for receiving the generated and amplified radio frequency energy.
Timmermans discloses a high frequency heating device comprising a waveguide for heating thin widths of material, like the energy generating and heat outputting device of Flyash, and discloses that in such an apparatus it is known to include a wave guide (fig 1, 3) for receiving generated and amplified energy (col. 1, lines 50-60; col. 4, lines 3-30) and to have that wave guide help to direct the energy to heat thin metal parts, in order to efficiently direct the amplified energy from the energy generating source to the metal strips that are heated by the energy (col. 1, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flyash by including a wave guide (fig 1, 3) for receiving generated and amplified energy (col. 1, lines 50-60; col. 4, lines 3-30), in order to efficiently direct the amplified energy from the energy generating source to the metal strips that are heated by the energy as taught by Timmermans. 
Regarding the resonance chamber for receiving the amplified radio frequency from the wave guide and the resonance chamber being spaced from the blade cartridge and the at least one blade, and the resonance chamber being further structured and configured for directing the amplified radio frequency energy onto the at least one blade to cause the at least one blade to increase in temperature, and the at least one blade being caused to increase in temperature via the thermal coupling to the at least one heating element (since the heating of the blades via the terminals 128 increases the temperature of the blades).
a resonance chamber for receiving the amplified radio frequency from the wave guide and the resonance chamber being spaced from the blade cartridge and the at least one blade, and the at least one blade being caused to increase in temperature via the thermal coupling to the at least one heating element.
Shaw discloses a surgical cutting implement with self-regulating heating of a cutting edge thereof which includes a power source fig 1, 20, a radiant heat source 15 which directs energy in a resonance chamber 9 toward a heating element 10, thermally coupled to the at least one blade which in turn regulates and directs such energy toward a blade 17 in a self-regulated manner, the resonance chamber being spaced from a blade support 16 [the blade support being analogous to the supporting blade cartridge of Flyash] and the at least one blade (via the part 10, seen in fig 2), and the at least one blade being caused to increase in temperature via the thermal coupling to the at least one heating element (since the heating of the blades by the chamber increases the temperature of the blades),  in order to control the amount of heat applied to the blade (col 2, lines 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flyash by including a resonance chamber onto the Flyash assembly instead of the wires thereof, the resonance chamber being spaced from the blade cartridge and the at least one blade, by an absorption layer [as in Shaw], in order to heat the blades of Flyash without the need for wires, and instead with a combination of a chamber, absorption layer, and a heating element in order to amplify and to regulate the amount of heat transferred to the blade of Flyash in a wireless manner, as taught by Shaw, which arrangement would require less parts, and in turn mean cost savings.

Claims 2-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flyash in view of Olson, Timmermans, and Shaw, as set forth above and further in view of USPGPUB 20160038228, Daniel.
Regarding Claims 2 and 6, the Flyash device modified by Olson, Timmermans and Shaw discloses all the limitations of Claims 1 and 5. 
Modified Flyash lacks, the control circuit being structured and disposed for monitoring the temperature of the at least one blade (par 0030) and the control circuit being further structured and disposed for increasing a power limit to the high frequency generator and the high frequency power amplifier when the temperature of the at least one blade drifts below a predetermined temperature to thereby trigger generation of higher power levels of radio frequency energy from the high frequency power amplifier for emission from the resonance chamber to effectively increase the temperature of the at least one blade for maintaining the temperature of the at least one blade within a desired temperature range.
Daniel discloses a combination power generator and control apparatus, like the power generator and control system of Flyash and of the present invention, and includes a control circuit and sensor system for controlling temperatures generated by a power generator (par 0058), where a control circuit (controller 120) is structured and disposed for monitoring the temperature output by the system (par 0058) and the control circuit is further structured and disposed for increasing a power limit to a high frequency generator 110 when the output drifts below a predetermined temperature (par 0058) to thereby trigger generation of higher power levels to effectively increase the temperature of the at least one blade for maintaining the output temperature within a desired temperature range (par 0058) in order to automatically control the output temperature within desired parameters (par 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Flyash by including a control circuit structured and disposed for monitoring the temperature output by the system and the control circuit further structured and disposed for increasing a power limit to a high frequency generator when the output drifts below a predetermined temperature to thereby trigger generation of higher power levels to effectively increase the temperature of the at least one blade for maintaining the output temperature within a desired temperature range (par 0058) in order to automatically control the output temperature within desired parameters.
Also, Examiner notes that in making this modification to Modified Flyash, an artisan would include the use of these features to control the radio frequency energy from the high frequency power amplifier, for emission from the resonance chamber, to increase the output temperature of the at least one blade within a desired temperature range, since these features are already present in modified Flyash, and the application of these controls to the known mechanical components of modified Flyash would yield predictable results of controlling these components via the structures and disclosures taught in Daniel.
Regarding Claims 3 and 7, in Flyash, the blade cartridge includes a plurality of blades (par 0007).
Regarding Claim 4, in the Flyash device as modified by Olson, Timmermans, and Shaw, the resonance chamber is structured and configured for directing the amplified radio frequency energy onto the plurality of blades to cause an increase in temperature of the plurality of blades (since the heating of the blades by the chamber increases the temperature of the blades).
Regarding Claim 8, in the Flyash device modified by Olson, Timmermans, Shaw and Daniel, the heating element (e.g. the resonance chamber, which replaces the terminals 128 and 118 of Flyash), is thermally coupled (at least operatively) to each of the blades of Flyash, as modified. 
Regarding Claim 9, in the Flyash device as modified by Olson, the resonance chamber is structured and configured for directing the amplified radio frequency energy onto the at least one heating element on each of the plurality of blades (since the chamber as modified replaces this function that was formerly provided by the terminals of Flyash). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 9392680 discloses a control circuit and sensor system for controlling temperatures generated by a power generator; meanwhile each of: US11273561, US9751229, US9527220, US11247357, US9751228, US20100031510 and US20100024615 each disclose state of the art heated razor mechanisms, and  thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


	/SEAN M MICHALSKI/               Acting Supervisory Patent Examiner of Art Unit 3724